Citation Nr: 1032971	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  04-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969 
and from October 1990 to May 1991.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that assigned an initial rating of 30 percent for PTSD.  
Also currently on appeal before the Board is an August 2006 
rating decision that denied service connection for lumbar 
spondylosis.

When the issue of entitlement to a higher initial rating for PTSD 
was most recently before the Board in November 2008, the Board 
issued a decision denying the claim.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009 the Court issued an 
Order granting a joint motion of the parties to vacate the 
Board's decision and to remand the case to the Board for actions 
in compliance with the joint motion. 


REMAND

The Court's Order vacated the Board's decision based in part on 
an assertion in the joint motion that the VA psychiatric 
examination in June 2010 did not substantially comply with the 
instructions of the Board's remand in January 2007, citing 
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
parties agreed that the VA examiner had provided the GAF score 
but had not explained the significance of the score and thus had 
not satisfied the specific requirements of the remand.

The Board is bound by the findings contained in the joint motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case; the 
Board is therefore not free to do anything contrary to the 
Court's prior action with respect to the same claim).

The Board also notes that the Veteran was afforded a VA 
examination in January 2010 to determine the nature and etiology 
of his low back disability.  The examiner limited his opinion to 
the Veteran's lumbar spondylosis and did not address the other 
low back disorders identified in the medical evidence of record.  
Moreover, although the examiner reviewed the Veteran's claims 
files, he failed to notice that service treatment records show 
that the Veteran was seen in July 1967 because of back pain.  The 
examiner also indicated that there was no documentation of the 
Veteran's lumbar spondylosis until 2006, when in fact VA medical 
records show that the Veteran sought treatment for low back pain 
in 1999 and was diagnosed with degenerative changes of the lumbar 
spine and lumbar spondylosis in 1999.  Thus, the negative opinion 
provided by the examiner was not based on an adequate review of 
the Veteran's pertinent medical history.  Therefore, the Board 
has determined that the Veteran should be afforded another VA 
examination to determine the nature and etiology of all currently 
present low back disorders. 
    
Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain any outstanding records 
pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA 
examination by a psychiatrist or psychologist.  
The claims files must be made available to and 
reviewed by the examiner.  Any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability and specifically indicate 
with respect to each of the symptoms identified 
in the criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner should 
provide a global assessment of functioning score 
with an explanation of the significance of the 
score assigned.

To the extent possible, the manifestations of 
the service-connected psychiatric disability 
should be distinguished from those of any other 
psychiatric disorder found to be present.

In addition, the examiner should provide an 
opinion with respect to each additional acquired 
psychiatric disorder found to be present, if 
any, whether it represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to represent a 
separate disorder, the examiner should provide 
an opinion as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to service or was caused 
or worsened by service-connected disability.

The rationale for all opinions expressed should 
also be provided.

3.  The Veteran also should be scheduled for a 
VA examination by a physician with appropriate 
expertise to determine the nature and etiology 
of all low back disorders present at any time 
during the pendency of the claim.  The claims 
folder must be made available to and reviewed by 
the physician.  Any indicated studies should be 
performed.  Based upon the examination results 
and the review of the claims folders, the 
examiner should provide an opinion with respect 
to each low back disorder present during the 
pendency of this claim as to whether there is a 
50 percent or better probability that the 
disorder is etiologically related to the 
veteran's military service.

The rationale for each opinion expressed must 
also be provided.

4.  The RO should also undertake any other 
development it determines to be warranted.

5.  Then, the RO should readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a supplemental statement of the 
case should be issued, and the Veteran and his 
representative should be afforded the requisite 
opportunity to respond before the claims folders 
are returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


